Title: General Orders, 20 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Sunday April 20th 1783
                            Parole Arts.
                            Countersigns Agriculter—Commerce.
                        
                        For the day tomorrow Brigr Genl Putnam
                        Brig. Qr Mr 1st Massa. Brigade
                        The 1st Massachusetts regiment gives the Guards and the 7th the fatigues tomorrow.
                        In future when a regiment or corps wants wood for fuel or any other necessary purpose, application is to be
                            made to the Commanding officer, who is hereby directed to order a sufficient Detachment under the direction of a
                            Commissioned officer to procure it from the wood already felled in the vicinity of the Cantonment. of which there appears
                            to be a sufficient quantity—No wood of any kind is hereafter to be felled for any purpose without a written direction from
                            the Quarter master Genl (except the timber ordered yesterday to be procured.
                        All the Axes now in the possession of regiments or corps are forthwith to be collected and lodged with their
                            respective Quarter Masters, to whom officers having the derection of wood cutting parties are to apply for axes
                            occasionally, giving receipts for the number received & taking care to deliver them on the return of the party.
                        As there are sufficient and convenient communications opened between the different Cantonments of the Army,
                            & between these last, Newburgh & New Windsor, all persons belonging to the Army are forbidden to cross or
                            lay open the fencing of inclosed Meadows or fields, and the removing or carrying away of rails or any kind of fencing
                            stuff for fuel or other purposes, under the penalty of severe punishment.
                        The orders of the 30th of September 1782 issued at Verplankspoint prohibiting the making of fires in the
                            vicinity of camp except on necessary occasions are to be observed in this Cantonment.
                    